Citation Nr: 0517247	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  03-27 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.

2.  Entitlement to service connection for a perforated right 
eardrum.

3.  Entitlement to service connection for otomastoiditis of 
the left ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel




INTRODUCTION

The veteran served on active duty from July 1954 to July 
1957.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2003 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The issue of entitlement to service connection for 
otomastoiditis of the left ear will be addressed in the 
REMAND portion of this document.

The Board notes that March 2003 rating decision granted 
service connection for the veteran's bilateral hearing loss 
effective from November 18, 2002.  The basis for the 
effective date was that that was the date of filing of the 
veteran's claim.  Elsewhere, the rating decision noted that 
the veteran's claim was received on November 8, 2002.  The 
possible error in the assignment of the effective date for 
the grant of service connection is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  VA has notified the veteran of the information and 
evidence that VA would seek to obtain on his behalf, the 
information and evidence that he was expected to provide, and 
has otherwise fully notified the veteran of the need to give 
to VA any evidence pertaining to his case.

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

3.  Since the effective date of the grant of service 
connection, the veteran's bilateral hearing loss has been 
manifested by no worse than Level "I" hearing for the right 
ear and by no worse than Level "III" hearing for the left 
ear.

4.  The veteran does not have a current perforation of the 
right eardrum or current residuals thereof.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
service-connected bilateral hearing loss have not been met at 
any time since the effective date of the grant of service 
connection.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 
(2004).

2.  Service connection is not warranted for perforation of 
the right eardrum or residuals thereof.  38 U.S.C.A. §§ 1110, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.

As discussed below, VA fulfilled its duties to inform and 
assist the veteran on these claims.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
veteran is not prejudiced by appellate review.

With respect to the veteran's claim of entitlement to service 
connection for a perforated right eardrum, a substantially 
complete application for the veteran's claim was received on 
November 8, 2002.  In a January 17, 2003 letter, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate his claim of service 
connection, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.  
Thereafter, in a rating decision dated in March 2003, the 
veteran's claim was denied.

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The letter from the RO dated on January 17, 
2003, complied with these requirements.

Additionally, the Board notes that the January 17, 2003 
letter to the veteran properly notified him of his statutory 
rights.  That is, even though the letter requested a response 
within 30 days, a recently enacted amendment to the VCAA 
clarified that the one-year period within which evidence may 
be submitted does not prohibit VA from making a decision on a 
claim before expiration of that time period.  38 U.S.C. 
§§ 5102, 5103.

In this case, VA is not required to provided notice of the 
information and evidence necessary to substantiate the issue 
of entitlement to an initial compensable disability rating 
for bilateral hearing loss because that issue was first 
raised in the veteran's April 2003 notice of disagreement 
(NOD).  See VAOPGCPREC 8-2003 (Dec. 22, 2003); see also 38 
U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2004) 
(precedent opinions of the General Counsel are binding on the 
Board).  The NOD pertained to a rating decision on the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.  Notice of the information and 
evidence necessary to substantiate that claim was provided to 
the veteran in the aforementioned January 17, 2003 letter 
from the RO.  Because the issue of a higher initial rating is 
a "downstream element" of the veteran's claim of 
entitlement to service connection for bilateral hearing loss, 
VA need not provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  See 
VAOPGCPREC 8-2003.  Further, the January 17, 2003 letter 
informed the veteran about the information and evidence that 
VA would seek to provide, informed the veteran about the 
information and evidence he was expected to provide, and 
otherwise fully notified the veteran of the need to give to 
VA any evidence pertaining to his case.  See 38 U.S.C. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004).

As for VA's duty to assist a veteran, the private medical 
records identified by the veteran have been obtained.  There 
is no indication that relevant (i.e., pertaining to treatment 
for the claimed disabilities) records exist that have not 
been obtained.

With regard to the veteran's service medical records, 
responses from the National Personnel Records Center (NPRC) 
to request for service medical records indicate that the 
veteran's service medical records were not found at that 
facility despite an extensive and thorough search for them.  
The NPRC also indicated that further efforts to locate the 
records would be futile.  In cases where the veteran's 
service medical records are unavailable through no fault of 
his own, there is a "heightened duty" to assist the veteran 
in the development of the case.  See O'Hare v. Derwinski, 1 
Vet. App. 365 (1991); Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (where the veteran's service medical records have been 
destroyed or lost, there is a duty to advise the veteran to 
obtain other forms of evidence).  The veteran has been 
advised, in October 2004, that his service medical records 
have not been found.  See Dixon v. Derwinski, 3 Vet. App. 261 
(1992).  The Board is mindful that, in a case such as this 
one where service medical records have been lost, there is a 
heightened duty to assist the veteran in developing the 
evidence that might support his claim.  Cuevas v. Principi, 3 
Vet. App. 542 (1992).  This heightened duty includes the 
obligation to search for alternate medical records.  Moore v. 
Derwinski, 1 Vet. App. 401 (1991).  In this case, the NPRC 
has attempted to locate the veteran's records.  Additional 
alternate records are not available.  Further efforts to 
obtain the veteran's service medical records would be futile.  
See 38 C.F.R. § 3.159(c)(2) (2004).  Additionally, although 
the veteran alleges that he was hospitalized in service for a 
perforated right ear drum, the veteran does not have a 
current disability of residuals of a perforated right ear 
drum or a current diagnosis of a perforated right ear drum; 
therefore, any possibly available alternate records retrieved 
would not be relevant to the disposition below of the 
veteran's claim of entitlement to service connection for a 
perforated right ear drum.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
provided a VA examination in February 2003 to evaluate the 
severity of his service-connected bilateral hearing loss.  
Regarding the veteran's claimed perforated right ear drum, an 
examination or opinion is necessary if the evidence of 
record:  (A) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2004).  In 
this case, VA obtained no medical opinion in connection with 
the veteran's service connection claim.  However, a medical 
opinion is not needed because there is no competent evidence 
indicating that the veteran has a perforated right eardrum or 
persistent or recurrent symptoms of a perforated right ear 
drum.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of these claims would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the veteran resulting from this Board decision 
does not affect the merits of his claims or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2004).  There is no 
reasonable possibility that further assistance to the veteran 
would substantiate his claims.  See 38 C.F.R. § 3.159(d) 
(2004).


Analysis

Having determined that the duties to inform and assist the 
veteran have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2004).

The Board has reviewed all of the evidence in the veteran's 
claims folder, which includes, but is not limited to:  
contentions by the veteran and his representative, the report 
of a February 2003 VA audio examination of the veteran, 
treatment records from Kinney Copeland, M.D., statements and 
treatment records from Yves Morissette, M.D., and treatment 
records from the Medical Clinic of Red Bay dated from June 
1963 to July 1979.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail the extensive evidence submitted 
by the veteran or on his behalf.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows or fails to show for each of his claims.


1.  Bilateral hearing loss

The veteran has disagreed with the original disability rating 
assigned for his bilateral hearing loss.  There is a 
distinction between a claim based on disagreement with the 
original rating awarded and a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The distinction 
may be important in determining the evidence that can be used 
to decide whether the original rating on appeal was erroneous 
and in determining whether the veteran has been provided an 
appropriate Statement of the Case (SOC).  Id. at 126, 132.  
With an initial rating, the RO can assign separate disability 
ratings for separate periods of time based on the facts 
found.  Id. at 126.  With an increased rating claim, "the 
present level of disability is of primary importance."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This 
distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions.  Fenderson, 12 Vet. App. at 
132.

In a June 2003 Statement of the Case (SOC) provided to the 
veteran, the RO evaluated all the evidence of record in 
determining the proper evaluation for the veteran's service-
connected disability.  The RO did not limit its consideration 
to only the recent medical evidence of record, and did not 
therefore violate the principle of Fenderson.  The veteran 
has been provided appropriate notice of the pertinent laws 
and regulations and has had his claim of disagreement with 
the original rating properly considered based on all the 
evidence of record.  The RO complied with the substantive 
tenets of Fenderson in its adjudication of the veteran's 
claim.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2004).  Because this appeal is from 
the initial rating assigned to a disability upon awarding 
service connection, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where an increased rating is at issue, 
the present level of the disability is the primary concern).  
Such staged ratings are not subject to the provisions of 
38 C.F.R. § 3.105(e), which generally requires notice and a 
delay in implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson, 12 Vet. App. at 126.  The 
Board will consider all evidence in determining the 
appropriate evaluation for the veteran's service-connected 
disability. 

It is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2004), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (2004).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2004).  

Since the effective date of the grant of service connection, 
the veteran's bilateral hearing loss has been rated under 
Diagnostic Code 6100.  The severity of a hearing loss 
disability is determined by applying the criteria set forth 
at 38 C.F.R. § 4.85 (2004).  Under these criteria, 
evaluations of bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 cycles per second.  
See 38 C.F.R. § 4.85(a), (d) (2004).  

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85(b), (e) Diagnostic 
Code 6100; Table VI, Table VII (2004).  Tables VI and VII are 
reproduced below.  See Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).



TABLE VI
Numeric Designation of Hearing Impairment
Based on Puretone Threshold Average and Speech Discrimination
Percent of
Discrimination				Puretone Threshold Average

0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-
100
I
I
I
II
II
II
III
III
IV
84-
90
II
II
II
III
III
III
IV
IV
IV
76-
82
III
III
IV
IV
IV
V
V
V
V
68-
74
IV
IV
V
V
VI
VI
VII
VII
VII
60-
66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-
58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-
50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-
42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI


Table VII
Percentage Evaluations for Hearing Impairment

LEVEL OF HEARING IN
BETTER EAR
XI

100
*











X

90

80










IX

80

70

60









VII
I

70

60

50

50








VII

60

60

50

40

40







VI

50

50

40

40

30

30






V

40

40

40

30

30

20

20





IV

30

30

30

20

20

20

10

10




III

20

20

20

20

20

10

10

10

0



II

10

10

10

10

10

10

10

0

0

0


I

10

10

0

0

0

0

0

0

0

0

0



XI
X
IX
VII
I
VII
VI
V
IV
III
II
I
					LEVEL OF HEARING IN POORER EAR



On the authorized audiological evaluation at a February 2003 
VA audio examination, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
55
70
70
LEFT
50
50
55
95
94

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 percent in the left ear.  
Based on a speech recognition score of 92 percent for the 
right ear and a puretone threshold average for the right ear 
of 55 decibels, Table VI indicates a designation of Level 
"I" for the right ear.  The results of the examination of 
the left ear show a speech recognition score of 88 percent 
and a puretone threshold average of 74 decibels.  This 
results in a designation of Level "III" for the left ear.  
When applied to Table VII, the numeric designations of "I" 
for the better ear and "III" for the poorer ear translate 
to a noncompensable rating.  38 C.F.R. § 4.85 (2004).  There 
is no evidence of record showing greater hearing impairment 
since the date of the grant of service connection for 
bilateral hearing loss.

Two provisions exist for evaluating veterans with certain 
patterns of hearing impairment that cannot always be 
accurately assessed under § 4.85 because the speech 
discrimination test may not reflect the severity of 
communicative functioning that these veterans experience.  
See 64 Fed. Reg. 25203 (May 11, 1999).  First, if puretone 
thresholds in any four of the five frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz are 55 decibels or more, an 
evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.  See 38 C.F.R. 
§ 4.86(a) (2004).  This provision is inapplicable to the 
veteran's bilateral hearing loss.  The veteran's puretone 
thresholds are 55 decibels or more in only three of the five 
frequencies from 500 to 4000 Hertz in each ear.

Second, when the puretone threshold is 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman 
numeral designation for hearing impairment will be chosen 
from either Table VI or Table VIa, whichever results in the 
higher numeral, and that numeral will then be elevated to the 
next higher Roman numeral.  See 38 C.F.R. § 4.86(b) (2004).  
This provision is inapplicable to the veteran's bilateral 
hearing loss.  The veteran's puretone threshold for each ear 
is less than 70 decibels in the frequency of 2000 Hertz.

Although the Board sympathizes with the veteran's 
difficulties due to hearing loss, the Board is constrained to 
abide by VA regulations, which mechanically apply testing 
results to the applicable regulations.  In light of the 
above, the Board finds that the preponderance of the evidence 
is against the veteran's claim for a compensable disability 
rating for bilateral hearing loss at any time since the 
effective date of the grant of service connection.


2.  Perforated right eardrum

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

The record contains no evidence of a current perforated right 
eardrum or current residuals thereof.  Although there are 
treatment records of the veteran spanning more than 40 years, 
there is no evidence of a right ear disability except for 
right ear hearing loss for which the veteran is already 
service connected.

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of 
present disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (citation omitted); 
see 38 U.S.C.A. § 1110 (West 2002).  In this case, the 
veteran does not have a current perforated right eardrum or 
current residuals thereof.  Accordingly, the preponderance of 
the evidence is against the veteran's claim of service 
connection for a perforated right eardrum.


ORDER

Entitlement to a compensable disability rating for the 
veteran's service-connected bilateral hearing loss is denied 
for any period since the effective date of the grant of 
service connection.

Entitlement to service connection for a perforated right 
eardrum or residuals thereof is denied.


REMAND

As noted above, the NPRC has indicated that the veteran's 
service medical records could not be located at that 
facility.  The veteran has alleged that he was hospitalized 
in service for chronic ear infections.  Records and 
statements from Dr. Morissette indicate that the veteran has 
a current diagnosis of otomastoiditis and otitis media of the 
left ear.  Dr. Morissette has related the veteran's current 
left ear disability to his infection in service.  Although 
the veteran is not competent to diagnose an ear infection, he 
is competent to report that he was hospitalized.  No apparent 
attempt has been made to locate records of the veteran's 
hospitalization.  The veteran has also requested that morning 
reports for his unit be reviewed to verify his 
hospitalization and/or absence from duty.  It is also 
unclear, because the NPRC did not note whether the veteran's 
records had been destroyed in a July 12, 1973 fire, whether 
an attempt to obtain Surgeon General's Office records was 
made.  An attempt to obtain these records should be made.  
The veteran should be contacted to provide as much specific 
information as possible about his claimed hospitalization to 
aid in the request.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

1.  Request that the veteran provide as 
much information as possible about his 
claimed hospitalization for a left ear 
infection in Wejonbu, Korea, in 1955.  
The veteran should provide, if possible, 
the dates of his hospitalization (within 
a three-month period), the name of the 
military hospital at which he was 
treated, and the unit (down to the 
company level if possible) to which he 
was assigned at that time.

2.  Attempt to verify, through official 
channels, the veteran's unit during the 
time of his claimed hospitalization.  
Associate all responses and any records 
obtained with the veteran's claims 
folder.

3.  Attempt to secure, through official 
channels, Surgeon General's Office 
records, morning reports for the 
veteran's unit, and clinical records for 
period of the veteran's claimed 
hospitalization for a left ear infection 
in Wejonbu, Korea, in 1955.  Associate 
all responses and any records obtained 
with the veteran's claims folder.

4.  After the development requested above 
has been completed to the extent 
possible, review the record.  If the 
benefit sought on appeal remains denied, 
furnish a supplemental statement of the 
case (SSOC) to the veteran and his 
representative and give them the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


